DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 -20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAIN D M ET AL: "FUNCTIONAL INTERACTIONS BETWEEN TUMOR AND PERIPHERAL NERVE: CHANGES IN EXCITABILITY AND MORPHOLOGY OF PRIMARY AFFERENT FIBERS IN A MURINE MODEL OF CANCER PAIN", THE JOURNAL OF NEUROSCIENCE, SOCIETY FOR NEUROSCIENCE, US, vol. 21, no. 23, 1 December 2001 (2001-12-01), pages 9367-9376, XP001094604, ISSN: 0270-6474, cited in IDS.
Regarding claim 1, Cain discloses directly measuring neural activity within a solid tumor, by a recording device, for a time (page 9368, column 2,  Nerve fascicles were teased apart, and fine filaments were placed on a silver-wire recording electrode maneuvered by a micromanipulator, Extracellular recordings were obtained only from single fibers that could be easily discriminated according to amplitude and shape. Action potentials were amplified, audio monitored, displayed on an oscilloscope, and stored on a VCR before being sent to a PC computer for data acquisition); and determining, by a system comprising a processor, a state of the solid tumor based on the neural activity (page 9370, column 1, The presence of spontaneous activity, in addition to being limited to C-fibers in mice with tumor, increased with tumor progression).
Concerning claim 2, Cain discloses the state is benign, malignant, and/or requires further testing (page 9370, column 1, The presence of spontaneous activity, in addition to being limited to C-fibers in mice with tumor, increased with tumor progression).
With respect to claim 3, Cain discloses the state is malignant, further comprising comparing a property of a signal associated with the neural activity to a neural signal metric to predict a risk of growth and/or a risk of metastasis (page 9370, column 1, The presence of spontaneous activity, in addition to being limited to C-fibers in mice with tumor, increased with tumor progression).
Regarding claim 4, Cain discloses the neural signal metric is based on a shape of the neural signal, a number and/or amplitude of spike events in the neural activity for the time, power, entropy, complexity, and/or mean number of crossings of the neural activity within the solid tumor for the time, and/or one or more frequency characteristics of the neural activity within the solid tumor for the time (page 9370, 9371, Fig. 1A-C, Rates of spontaneous activity ranged from -0.2-3.4 Hz with a mean rate of 1.2Hz± 0.24 Hz. The peak discharge, the maximal rate of discharge of a fiber based on the shortest lime interval between two action potentials, was 28.2 Hz. Figure 1 illustrates the ongoing activity of three C-fibers (A, B, and C) accompanied (see below) by three superimposed traces verifying the constant response latency used to determine the conduction velocity of the fiber, Some C-fibers in mice with tumor displayed an intermittent bursting pattern of spontaneous activity).
Concerning claim 5, Cain discloses delivering a treatment to the solid tumor based on the risk of growth and/or a risk of metastasis (Page 9375, central sensitization also occurs and may be maintained by spontaneous activity of C-fibers. An understanding of the functional interactions between tumors and peripheral nerves, and the consequences that those interactions have on the CNS, may identify novel targets for development of new therapies for cancer pain).
With respect to claim 6, Cain discloses delivering a pharmaceutical to the solid tumor, delivering a therapeutic agent to the solid tumor; delivering an immunotherapy to the solid tumor, stimulating neural activity to or from the tumor (page 9368, By electrical stimulation of the RF of each isolated fiber, the conduction latency and distance of action potentials between the RF and the recording electrode were determined for calculation of conduction velocity), blocking neural activity to or from the tumor, and/or delivering radiation to the solid tumor.
Regarding claim 7, Cain discloses delivering a treatment to the solid tumor at a time based on comparing a property of a signal associated with the neural activity to a neural signal metric to determine the time for administering the treatment for optimal effect (Page 9375, central sensitization also occurs and may be maintained by spontaneous activity of C-fibers. An understanding of the functional interactions between tumors and peripheral nerves, and the consequences that those interactions have on the CNS, may identify novel targets for development of new therapies for cancer pain).
Concerning claim 8, Cain discloses determining whether further diagnosis testing is required to determine whether the state is benign or malignant based on comparing a property of a signal associated with the neural activity (page 9370, column 1, The presence of spontaneous activity, in addition to being limited to C-fibers in mice with tumor, increased with tumor progression).
With respect to claim 9, Cain discloses directly measuring further comprises placing the recording device within the solid tumor or within a nerve that is at least one of within the solid tumor, innervating an organ with the solid tumor, or receiving a signal from a nerve within the solid tumor (page 9368, column 2,  Nerve fascicles were teased apart, and fine filaments were placed on a silver-wire recording electrode maneuvered by a micromanipulator, Extracellular recordings were obtained only from single fibers that could be easily discriminated according to amplitude and shape. Action potentials were amplified, audio monitored, displayed on an oscilloscope, and stored on a VCR before being sent to a PC computer for data acquisition).
Regarding claim 10, Cain discloses the neural activity is autonomic activity (page 9370, C-:fibers in mice with tumor discharged action potentials spontaneously. Rates of spontaneous activity ranged from -0.2-3.4 Hz with a mean rate of 1.2 Hz± 0.24 Hz. The peak discharge, the maximal rate of discharge of a fiber based on the shortest lime interval between two action potentials, was 28.2 Hz. Figure 1 illustrates the ongoing activity of three C-fibers (A, B, and C) accompanied (see below) by three superimposed traces verifying the constant response latency used to determine the conduction velocity of the fiber, Some C-fibers in mice with tumor displayed an intermittent bursting pattern of spontaneous activity)
Concerning claim 11, Cain discloses stimulating or blocking the autonomic activity based on the state (page 9368, . By electrical stimulation of the RF of each isolated fiber, the conduction latency and distance of action potentials between the RF and the recording electrode were determined for calculation of conduction velocity. Two fine needle electrodes (30 gauge) were inserted into the skin on opposite sides adjacent to the RF. Square-wave pulses (duration 0.2 msec, 0.5 Hz) were delivered at a stimulating voltage 1.5 times the voltage required to evoke a threshold response. Average conduction latencies were previously obtained from compound action potentials so that fibers with conduction velocities ?:1.3 m/sec were classed as myelinated and subdivided into A8-fibers (1.3--13.6 m/sec) and A/3-iibers (>13.6 m/sec). Fibers with conduction velocities <1.3 m/sec were identified as C-fibers).
With respect to claim 12, Cain discloses a recording electrode configured to record neural activity within a solid tumor for a time (page 9368, column 2,  Nerve fascicles were teased apart, and fine filaments were placed on a silver-wire recording electrode maneuvered by a micromanipulator, Extracellular recordings were obtained only from single fibers that could be easily discriminated according to amplitude and shape. Action potentials were amplified, audio monitored, displayed on an oscilloscope, and stored on a VCR before being sent to a PC computer for data acquisition); and a computing device comprising a non-transitory memory and a processor to receive the neural activity and determine a state of the solid tumor based on the neural activity (page 9368 column 2, page 9370, column 1, Action potentials were amplified, audio monitored, displayed on an oscilloscope, and stored on a VCR before being sent to a PC computer for data acquisition. The presence of spontaneous activity, in addition to being limited to C-fibers in mice with tumor, increased with tumor progression).
Regarding claim 13, Cain discloses the recording electrode is configured for implantation into the solid tumor or a nerve associated with the solid tumor (page 9368, column 2,  Nerve fascicles were teased apart, and fine filaments were placed on a silver-wire recording electrode maneuvered by a micromanipulator, Extracellular recordings were obtained only from single fibers that could be easily discriminated according to amplitude and shape. Action potentials were amplified, audio monitored, displayed on an oscilloscope, and stored on a VCR before being sent to a PC computer for data acquisition).
Concerning claim 14, Cain discloses the state is one of benign or malignant (page 9370, column 1, The presence of spontaneous activity, in addition to being limited to C-fibers in mice with tumor, increased with tumor progression).
With respect to claim 15, Cain discloses hen the state is malignant, the processor further compares a property of a neural signal associated with the neural activity to a neural signal metric to predict a risk of growth and/or a risk of metastasis (page 9370, column 1, The presence of spontaneous activity, in addition to being limited to C-fibers in mice with tumor, increased with tumor progression).
Regarding claim 16, Cain discloses the neural signal metric is based is based on a shape of the neural signal, a number and/or amplitude of spike events in the neural activity for the time, power, entropy, complexity, and/or mean number of crossings of the neural activity within the solid tumor for the time, and/or one or more frequency characteristics of the neural activity within the solid tumor for the time (page 9370, 9371, Fig. 1A-C, Rates of spontaneous activity ranged from -0.2-3.4 Hz with a mean rate of 1.2Hz± 0.24 Hz. The peak discharge, the maximal rate of discharge of a fiber based on the shortest lime interval between two action potentials, was 28.2 Hz. Figure 1 illustrates the ongoing activity of three C-fibers (A, B, and C) accompanied (see below) by three superimposed traces verifying the constant response latency used to determine the conduction velocity of the fiber, Some C-fibers in mice with tumor displayed an intermittent bursting pattern of spontaneous activity).
Concerning claim 17, Cain discloses the processor creates an output recommending delivery of a treatment to the solid tumor based on the risk of growth and/or a risk of metastasis (Page 9375, central sensitization also occurs and may be maintained by spontaneous activity of C-fibers. An understanding of the functional interactions between tumors and peripheral nerves, and the consequences that those interactions have on the CNS, may identify novel targets for development of new therapies for cancer pain).
With respect to claim 18, Cain discloses the treatment comprises delivering a pharmaceutical to the solid tumor, delivering a therapeutic agent to the solid tumor, delivering an immunotherapy to the solid tumor, stimulating neural activity to the tumor (page 9368, By electrical stimulation of the RF of each isolated fiber, the conduction latency and distance of action potentials between the RF and the recording electrode were determined for calculation of conduction velocity), blocking neural activity from the tumor, and/or delivering radiation to the solid tumor.
Regarding claim  19, Cain discloses the output comprises a time course for the treatment to be delivered based on the neural activity (page 9370, 9371, Fig. 1A-C, Rates of spontaneous activity ranged from -0.2-3.4 Hz with a mean rate of 1.2Hz± 0.24 Hz. The peak discharge, the maximal rate of discharge of a fiber based on the shortest lime interval between two action potentials, was 28.2 Hz. Figure 1 illustrates the ongoing activity of three C-fibers (A, B, and C) accompanied (see below) by three superimposed traces verifying the constant response latency used to determine the conduction velocity of the fiber, Some C-fibers in mice with tumor displayed an intermittent bursting pattern of spontaneous activity).
Concerning claim 20 Cain discloses a treatment delivery device configured to perform the recommended delivery of the treatment to the solid tumor based on the output (Page 9375, central sensitization also occurs and may be maintained by spontaneous activity of C-fibers. An understanding of the functional interactions between tumors and peripheral nerves, and the consequences that those interactions have on the CNS, may identify novel targets for development of new therapies for cancer pain).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792